     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 1 of 19




 1    WO                                                                                        SC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Glen Wilson,                                    No. CV 19-08306-PCT-JAT (DMF)
10                          Plaintiff,
11     v.                                              ORDER
12
       Yuri M. Lewicky, et al.,
13
                            Defendants.
14
15           Plaintiff Glen Wilson, who is confined in the Federal Correctional Institution in
16    Phoenix, Arizona, filed a pro se civil rights Complaint (Doc. 1) pursuant to 28 U.S.C.
17    § 1331 and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
18    U.S. 388 (1971), and an Application to Proceed In Forma Pauperis (Doc. 4). The Court
19    granted the Application and dismissed the Complaint (Doc. 6).1           Plaintiff has filed
20    “Plaintiff’s Amended Complaint” (hereafter, “First Amended Complaint”) (Doc. 9). In the
21    First Amended Complaint, Plaintiff cites 28 U.S.C. § 1331 and medical malpractice as the
22    bases for subject matter jurisdiction. As discussed below, Plaintiff fails to allege facts to
23    support that this Court has federal question subject matter jurisdiction under 28 U.S.C.
24    § 1331. Accordingly, the Court will dismiss the First Amended Complaint with leave to
25    amend using the court-approved form complaint for use by prisoners.
26
27           1
              In the Order, the Court indicated that it was dismissing the Complaint with leave
28    to amend, but the final page of the Order dismissed the Complaint and this action and
      Judgment was entered by the Clerk of Court (Doc. 8). The Court will vacate entry of
      Judgment and order this case reopened.
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 2 of 19




 1    I.     Statutory Screening of Prisoner Complaints
 2           The Court is required to screen complaints brought by prisoners seeking relief
 3    against a governmental entity or an officer or an employee of a governmental entity. 28
 4    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
 5    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
 6    relief may be granted, or that seek monetary relief from a defendant who is immune from
 7    such relief. 28 U.S.C. § 1915A(b)(1)-(2).
 8           A pleading must contain a “short and plain statement of the claim showing that the
 9    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
10    not demand detailed factual allegations, “it demands more than an unadorned, the-
11    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
12    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
13    conclusory statements, do not suffice.” Id.
14           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
15    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
16    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
17    that allows the court to draw the reasonable inference that the defendant is liable for the
18    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
19    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
20    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
21    allegations may be consistent with a constitutional claim, a court must assess whether there
22    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
23           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
24    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
25    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
26    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
27    U.S. 89, 94 (2007) (per curiam)).
28           If the Court determines that a pleading could be cured by the allegation of other



                                                     -2-
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 3 of 19




 1    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
 2    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
 3    Plaintiff’s First Amended Complaint will be dismissed for lack of subject matter
 4    jurisdiction with leave to amend because it may possibly be amended to support subject
 5    matter jurisdiction.2
 6    II.    First Amended Complaint
 7           In his one-count First Amended Complaint, Plaintiff asserts a claim for medical
 8    malpractice. Plaintiff sues Dr. Yuri Lewicky, an orthopedic surgeon, and Northern Arizona
 9    Orthopaedics Hospital, Ltd. (“Hospital”), a hospital with which Dr. Lewicky is or was
10    affiliated.3 Plaintiff does not allege the relief sought in his First Amended Complaint, but
11    he sought compensatory and punitive relief in his Complaint.
12           A.      Background
13           Plaintiff was convicted of federal offenses on April 26, 2006 and sentenced to prison
14    for five years followed by supervised release for five years. United States v. Wilson,
15    No.3:05cr00657-PCT-JAT (D. Ariz. Apr. 26, 2006), Doc. 43. Plaintiff was released on
16    supervised release after completing his prison term, but his supervised release has been
17    revoked multiple times for violations of the terms of that release. Id., Docs. 87, 103, 107
18    (amended order), 124, and 140. At the time of the events at issue in the First Amended
19    Complaint, Plaintiff was on supervised release. Subsequent to the events at issue in the
20    First Amended Complaint, Plaintiff was again charged with violating the conditions of his
21    supervised release and on August 24, 2018, the Court revoked supervised release and
22    sentenced Plaintiff to serve 36 months in prison. Id., Doc. 140. While in prison, Plaintiff
23    filed this action.
24
25           2
               Plaintiff states that his Complaint was dismissed because he sought relief pursuant
26    to 42 U.S.C. § 1983, rather than 28 U.S.C. § 1331. Plaintiff mischaracterizes the reasons
      for dismissal. Claims under either Bivens, § 1983, or the Federal Tort Claims Act, are all
27    predicated on federal question subject matter jurisdiction under 28 U.S.C. § 1331.
      However, Plaintiff did not seek relief for acts taken by persons acting under color of state
28    law and did not, therefore state a claim under § 1983.
             3
                 See https://www.northazortho.com/ (last accessed Apr. 7, 2020).

                                                  -3-
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 4 of 19




 1           B.      Plaintiff’s Allegations
 2           Except as otherwise indicated, Plaintiff alleges the following:
 3           On June 7, 2016, while on supervised release, Plaintiff injured his left knee and was
 4    seen in the emergency room of Indian Health Service4 in Fort Defiance, Arizona.5 Dr.
 5    Oseni ordered an MRI of Plaintiff’s left knee, which was performed on June 16, 2016.
 6    Plaintiff returned home with instructions to use crutches, to stay off his feet as much as
 7    possible, and to elevate and ice his left knee. Plaintiff received a “referral from Dr.
 8    Marshall L. Cook, to report to Northern Arizona Orthopedic Hospital” (“the Hospital”).
 9    (Doc. 9 at 2.) Plaintiff reported to the Hospital on August 22, 2016 for examination. Dr.
10    Bourck Cashmore referred Plaintiff to Defendant Dr. Lewicky. On August 25, 2016,
11    Plaintiff visited Dr. Lewicky, who recommended arthroscopic assisted ACL (anterior
12    cruciate ligament) and PCL (posterior cruciate ligament) reconstruction in addition to open
13    MCL (medial collateral ligament) and posterior oblique ligament reconstruction and
14    removal of tibial hardware, which would require an overnight stay. The surgery was
15    ordered and, apparently, performed. Plaintiff does not allege whether Dr. Lewicky is or
16    was a federal employee or in any way affiliated with Indian Health Service. Similarly,
17    Plaintiff does not allege that the Hospital is or was an Indian Health Service, or other
18    federal, facility.   Plaintiff does not identify any injury he suffered as the result of
19    Defendants’ conduct in his First Amended Complaint, but in his Complaint, Plaintiff
20    alleged that his surgical wound never completely closed or healed and that he was in
21    constant pain.
22    III.   Subject Matter Jurisdiction
23           Federal courts are courts of limited jurisdiction and only have subject matter
24    jurisdiction over matters authorized by the Constitution and Congress. A federal district
25
             4
26            The Indian Health Service is a division of the Public Health Service of the United
      States Department of Health and Human Services. Benavidez v. United States, 177 F.3d
27    927, 928 n.1 (10th Cir. 1999).
28           5
                Plaintiff is Native American. See https://www.bop.gov/inmateloc/, search
      Register# 83048-008 (last accessed Apr. 8, 2020).

                                                 -4-
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 5 of 19




 1    court, like this one, may only exercise subject matter jurisdiction based on federal question
 2    subject matter jurisdiction under 28 U.S.C. § 1331 or diversity subject jurisdiction under
 3    28 U.S.C. § 1332.
 4    Section 1331 provides that “The district courts shall have original jurisdiction of all civil
 5    actions arising under the Constitution, laws, or treaties of the United States.” Plaintiff
 6    asserts a claim for medical malpractice, but he fails to identify how a medical malpractice
 7    claim arises under the Constitution, laws, or treaties of the United States. Plaintiff does
 8    not allege that Dr. Lewicky was a federal employee or even affiliated with Indian Health
 9    Care Services, nor has Plaintiff alleged that the Hospital was a federal facility.
10           Assuming either Dr. Lewicky or the Hospital were affiliated with Indian Health
11    Service, or another federal entity, Plaintiff’s medical malpractice claim may arise under
12    the Federal Tort Claims Act (FTCA) for purposes of federal question subject matter
13    jurisdiction. See Benavidez v. United States, 177 F.3d 927, 930 (10th Cir. 1999) (FTCA
14    applied to claim that government psychologist was negligent); Simmons v. United States,
15    805 F.2d 1363 (9th Cir. 1996) (holding that health service counselor was acting within
16    scope of his employment in providing mental health counseling to patient when he
17    wrongfully engaged her in a sexual relationship, and thus government was liable to patient
18    under FTCA on theory of respondeat superior). But see Tsosie v. United States, 452 F.3d
19    1161, 1165 (10th Cir. 2006) (physician at Indian Health Service facility working under
20    non-personal services contract at emergency room was an independent contractor and
21    could not be sued under the FTCA); Woodruff v. Covington, 389 F.3d 1117, 1128-29 (10th
22    Cir. 2004) (FTCA did not extend to independent contractor physicians); Carrillo v. United
23    States, 5 F.3d 1302, 1305 (9th Cir. 1993) (same); Bernie v. United States, 712 F.2d 1271,
24    1273-74 (8th Cir. 1983) (where IHS did not supervise day-to-day operations of physicians
25    employed by independent contractor, FTCA did not afford basis for relief); Yoe v. United
26    States, No. CV18-08112-PCT-SPL, 2019 WL 3501457, at *3 (D. Az. Aug. 1, 2019
27    (physicians practicing medicine under contract in federal facilities qualify as independent
28    contractors under the FTCA, not government employees.).



                                                  -5-
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 6 of 19




 1           The FTCA authorizes “claims against the United States, for money damages . . . for
 2    injury or loss of property . . . caused by the negligent or wrongful act or omission of any
 3    employee of the Government while acting within the scope of his office or employment.”
 4    28 U.S.C. § 1346(b).      Specifically, the FTCA waives the United States’ sovereign
 5    immunity from suit for injury or loss of property, or personal injury or death caused by the
 6    negligent or wrongful act or omission of any employee of the Government while acting
 7    within the scope of his or her office or employment, under the circumstances where the
 8    United States, if a private person, would be liable to the claimant in accordance with the
 9    law of the place where the act or omission occurred. 28 U.S.C. § 1346(b)(1). Thus, relief
10    under the FTCA may be sought for negligent acts or omissions of employees or agents of
11    the federal government. See Vander v. U.S. Dep’t of Justice, 268 F.3d 661, 663 (9th Cir.
12    2001); Westbay Steel, Inc. v. United States, 970 F.2d 648, 651 (9th Cir. 1992). Claims
13    under the FTCA may only be brought against the United States. 28 U.S.C. §§ 1346(b),
14    2679(a); Allen v. Veterans Admin., 749 F.2d 1386, 1388 (9th Cir. 1984) (individual
15    agencies of the United States may not be sued).
16           Under the statutory procedure set forth in 28 U.S.C. § 2675(a), a “tort claimant may
17    not commence proceedings in court against the United States without first filing his claim
18    with an appropriate federal agency and either receiving a conclusive denial of the claim
19    from the agency or waiting for six months to elapse without a final disposition of the claim
20    being made.” Jerves v. United States, 966 F.2d 517, 519 (9th Cir. 1992) (emphasis added);
21    see Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000) (a claimant under the FTCA
22    must comply with § 2675(a) before a district court can exercise subject matter jurisdiction
23    over the claim); Caton v. United States, 495 F.2d 635, 638 (9th Cir. 1974). The Ninth
24    Circuit Court of Appeals has “repeatedly held that this ‘claim requirement of section 2675
25    is jurisdictional in nature and may not be waived.’” Jerves, 966 F.2d at 519 (quoting Burns
26    v. United States, 764 F.2d 722, 724 (9th Cir. 1985)).
27           Plaintiff has not identified a basis for bringing his medical malpractice claim in
28    federal court because he has not alleged facts to support that either Defendant was a federal



                                                  -6-
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 7 of 19




 1    employee or facility, or that either acted negligently. For that reason, the Court will dismiss
 2    the First Amended Complaint for lack of subject matter jurisdiction. If Plaintiff elects to
 3    seek relief under the FTCA, Plaintiff must name the United States as the defendant and
 4    allege facts to support that Dr. Lewicky or the Hospital were either a federal employee or
 5    facility and facts to support how each acted negligently. In addition, Plaintiff must allege
 6    when and how he submitted a claim to the appropriate federal entity and either identify
 7    when his claim was conclusively denied or allege that six months have elapsed without a
 8    final disposition of his FTCA claim.
 9    IV.    Leave to Amend
10           For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
11    for lack of subject matter jurisdiction. Within 30 days, Plaintiff may submit a second
12    amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
13    Plaintiff a court-approved form to use for filing a second amended complaint. If Plaintiff
14    fails to use the court-approved form, the Court may strike the second amended complaint
15    and dismiss this action without further notice to Plaintiff.
16           Plaintiff must clearly designate on the face of the document that it is the “Second
17    Amended Complaint.” The second amended complaint must be retyped or rewritten
18    in its entirety on the court-approved form and may not incorporate any part of the
19    original Complaint or First Amended Complaint by reference. Plaintiff may include
20    only one claim per count.
21           A second amended complaint supersedes the original Complaint and First Amended
22    Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
23    Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
24    will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
25    963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
26    Amended Complaint and that was voluntarily dismissed or was dismissed without
27    prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
28    County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).



                                                   -7-
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 8 of 19




 1    V.        Warnings
 2              A.     Release
 3              If Plaintiff is released while this case remains pending, and the filing fee has not
 4    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
 5    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
 6    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
 7    result in dismissal of this action.
 8              B.     Address Changes
 9              Plaintiff must file and serve a notice of a change of address in accordance with Rule
10    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
11    relief with a notice of change of address. Failure to comply may result in dismissal of this
12    action.
13              C.     Possible Dismissal
14              If Plaintiff fails to timely comply with every provision of this Order, including these
15    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
16    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
17    the Court).
18    IT IS ORDERED:
19              (1)    The Clerk of Court must vacate the entry of Judgment (Doc. 8) on January
20    21, 2020 and reopen this case.
21              (2)    The First Amended Complaint (Doc. 9) is dismissed for lack of subject
22    matter jurisdiction. Plaintiff has 30 days from the date this Order is filed to file a second
23    amended complaint in compliance with this Order.
24              (3)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
25    of Court must, without further notice, enter a judgment of dismissal of this action without
26    prejudice for lack of subject matter jurisdiction and deny any pending unrelated motions
27    as moot.
28    ....



                                                     -8-
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 9 of 19




 1           (4)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
 2    civil rights complaint by a prisoner.
 3           Dated this 20th day of April, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -9-
      Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 10 of 19



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 11 of 19



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 12 of 19




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 13 of 19




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                  Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 14 of 19



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
               Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 15 of 19




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
            Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 16 of 19



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
            Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 17 of 19



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
              Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 18 of 19



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 3:19-cv-08306-JAT--DMF Document 11 Filed 04/20/20 Page 19 of 19



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
